Order entered October 27, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01505-CV

                  DALLAS NATIONAL INSURANCE COMPANY, Appellant

                                               V.

    CALITEX CORP., ELSHIR ENTERPRISES, L.P. AND THOMAS, L.P., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14157

                                           ORDER
          Pursuant to section 462.309 of the Texas Insurance Code, we stayed this appeal for a

period of six months from the date appellant was deemed impaired—April 28, 2014. See TEX.

INS. CODE ANN. § 462.309 (West 2009). The six-month period has now expired. Accordingly,

we REINSTATE the appeal. As the briefs have been filed, the appeal will be submitted in due

course.


                                                      /s/   ADA BROWN
                                                            JUSTICE